 C. P. CLARE AND CO.589C. P. Clare andCompany'and TeamstersLocal 310,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers ofAmerica, Peti-tioner. Case 28-RC-2130June 25, 1971DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Samuel Slaff of theNational Labor Relations Board.Following the hearing and pursuant to Section102.67 of National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, asamended, by direction of the Regional Director forRegion 28, this case was transferred to the Board fordecision. Thereafter, the Petitioner and the Employereach filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error.2 They are hereby affirmed.Upon the entire record in this case, the Board finds:1.C. P. Clare and Company,' a wholly owned sub-sidiary of General Instrument Corporation, is a Dela-ware corporation engaged in the manufacture and saleof electromechanical products at various locations. Itsprincipal office is located in Chicago, Illinois. C. P.Calre de Mexico, S. A. de C. V.,4 a wholly ownedcorporate subsidiary of C. P. Clare, operates an elec-tromechanicalproductsmanufacturingplantinNogales, Sonora, Mexico.The petition listed "C. P. Clare Warehouse" as the Employer and all thedocuments in this proceeding to date have borne that name. In view of ourfinding that the Employer is "C. P. Clare and Company" and not "C. P.Clare de Mexico, S. A. de C. V," as contended by the latter firm, we havechanged the case title accordingly,and hereby amend the papers in this caseto read, "C. P. Clare and Company" wherever the Employer is incorrectlydenominated "C. P. Clare Warehouse "While not raised as an issue at the hearing, in its brief the Employercontends that C. P. Clare and Company was not notified of this proceedingor joined as a party. The record reveals that a copy of the notice of hearingwas sent by certified mail to attorney Philip D Goodman, in Chicago,Illinois,on January 8, 1971, and that he appeared on behalf of "C. P. ClareWarehouse" at the hearing. A copy of the notice was also sent by ordinarymail to Mr. Clark Shannon in Nogales, Arizona, and he appeared on behalfof C. P Clare and Company even though he is vice president and generalmanager ofC. P. Clare de Mexico, a wholly owned subsidiary of C. P. Clareand Company. We find that C. P. Clare and Company was notified of thisproceeding,appeared,and is party hereto.Hereinafter C. P. Clare.Hereinafter C. P Clare de Mexico.The Nogales, Arizona, warehouse involved in thisproceeding annually receives goods valued in excess of$50,000 from outside the State of Arizona. These goodsare shipped from the warehouse across the UnitedStates-Mexico border to Nogales, Mexico, a distance ofabout 3 miles, where they are used as raw materials inC. P. Clare de Mexico's plant. The Mexican firm shipsits finished products directly to customers in the UnitedStates, bypassing entirely the Arizona warehouse. TheArizona warehouse is leased by C. P. Clare, but C. P.Clare de Mexico reimburses the American company forthe rent it pays.The three warehouse employees whom the Petitionerseeks to represent were hired by C. P. Clare de Mex-ico's personnel manager after interviews in Mexico.The employees are Mexican nationals working in theUnited States under "green card" permits. When hewas rehired in July 1970, employee Luis Ibarra re-ceived a letter from Mr. C. P. Clare on C. P. Clarestationery which welcomed Ibarra to the Americanorganization. The warehouse employees are paid by C.P. Clare check drawn on an American bank. UnitedStates income and social security taxes are withheldfrom their earnings. C. P. Clare de Mexico reimbursesC. P. Clare for the wages paid the warehouse em-ployees.The warehouse employees receive goods destined forthe Mexican plant that are shipped from various pointsthroughout the United States. They inspect the ship-ment upon delivery by common carrier and note itsarrival in an inventory control book. Ibarra, the mostsenior warehouse employee, supplies C. P. Clare deMexico with data required by it for the preparation ofexport-import documents covering the raw materialsthe Mexican firm imports. Also, Ibarra receives dailytelephone orders from Mexico that tell the warehouseemployees which goods to ship that day. The rawmaterials are transported across the border in trucksdriven by employees of C. P. Clare de Mexico. How-ever, C. P. Clare owns one of the two trucks used bythe Mexican company and the other truck is registeredin both the United States and Mexico. There is noevidence of interchange or transfer between theArizona warehouse employees and any of C. P. Clarede Mexico's employees.C. P. Clare de Mexico argues that it employs thewarehousemen and that the Board does not have juris-diction in this case because the unit sought consists offoreign nationals employed by a foreign corporation. Itcontends too that the American parent corporation,over whom C. P. Clare de Mexico concedes the Boardhas jurisdiction, has no authority to affect the ware-house employees' working conditions. We find no meritin these arguments.191 NLRB No. 116 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe warehouse employees sought by the Petitionerclearly are employed by C. P. Clare, an American cor-poration over whom the Board has jurisdiction. Whenhired, they were welcomed to the "team" by C. P.Clare's president in a letter on C. P. Clare stationery.The employees'paychecks are drawn on C. P.Clare'sAmerican bank account and United States socialsecurity and income taxes are withheld therefrom.The Board has asserted jurisdiction, over foreign na-tionals employed within the United States under spe-cial work permits,such as the "green card,"on numer-ous occasions.'InMcCulloch v. Sociedad Nacional deMarineros de Honduras [United Fruit Company], 372U.S. 10, the Supreme Court held that the Act was notintended to apply to foreign registered vessels employ-ing alien seamen.Contrary to the Employer's assertion,that case is inapplicable to the instant situation whichinvolves employees of an American corporation whowork solelywithinthe United States.Herbert Harvey,Inc.,171 NLRB No. 36, also relied upon by the Em-ployer,is likewise inapposite since there the Board de-clined to assert jurisdiction over the World Bank be-cause that international organization enjoys "theprivileges and immunities from the laws of the sover-eignty in which it is located customarily extended tosuch organizations,"and no such considerations per-tain in the instant proceeding.The Employeralso reliesuponBritish Rail-International Inc.,163 NLRB 721,where the Board deemed it inappropriate to assert ju-risdictionover certain employees working in theUnited States for an American corporation becausethat employer was a wholly owned subsidiary of theBritish Railways Board,an agency of the British gov-ernment.Clearly, C. P. Clare's situation differs fromthat found inBritish Rail.Accordingly,we find from the above that, inasmuchas the employees involved in this proceeding are em-ployed within the United States by C. P. Clare, theEmployer is engaged in commerce within the meaningof the Act and it will effectuate the purposes of the Actto assert jurisdiction herein.2.The Petitioneris a labor organization claiming torepresent certain employeesof the Employer.3.A question affecting commerce exists concerningthe representation of the employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and (7)of the Act.4.The Petitioner seeks to represent a unit of ware-housemen,checkers,and platform people employed atthe Employer'sNogales,Arizona,warehouse. C. P.Clare de Mexico argues that due to the complete inte-gration of the American and Mexican operations a unitlimited to the employees at the Nogales,Arizona, ware-house is not appropriate.Separate units of warehouse employees have beenfound appropriateby theBoard on numerous occa-sions.6The record reveals nothing to warrant a differentconclusion here.The Arizona warehouse employeeswork in a separate location doing tasks unlike those ofthe manufacturing plant employees.The warehouseoperates independently of the Mexican plant and, infact,currently performs the same customs function forC. P. Clarede Mexico as an independent broker inNogales, Arizona, formerly performed.The Employer contends that Luis Ibarra is a super-visorwithin the meaning of the Act and thereforeshould be excluded from any unit found appropriate.We disagree.Ibarra, who was initially hired in January 1970 as theonly warehouse employee, left the Employer's employin April,but was rehired in July at an increased wageeven though he remained the sole warehouse employee.When the Employer hired the" two warehousemenwhom it now contends Ibarra supervises,Ibarra's wagerate was not increased and, in fact,it has remainedconstant to date despite his asserted greater respon-sibilities.Ibarra works alongside the other warehousemenloading and unloading trucks and spend 2-3 hours aday preparing papers for inventory control,import-export documents,etc.He also supplies information toC. P. Clare deMexico so it can prepare customs docu-ments and receives orders from the Mexican firm forthe shipment of goods to Mexico.He passes these'or-ders along to his coworkers, who with Ibarra preparethe shipments.Ibarra has no authority to hire,suspend,lay off,transfer,reward,discipline,or discharge any of themen with whom he works, nor has he effectively recom-mended such action to management.He routinely di-rects the two warehousemen in the performance ofrepetitive shipping and receiving tasks.We find from the above that Luis Ibarra is not asupervisor within the meaning of Section 2(11) of theAct.'Garrett Supply Company,165 NLRB 561;California Physicians' Ser-Great Northern Paper Company,171 NLRB No.120;Scott Paper Com-vice d/b/a California Blue Shield,178 NLRB No 116;Pacific Abrasivepany,171 NLRB No. 117;Brown Company,109 NLRB 173.Supply Co.,182 NLRB No. 48. C. P. CLARE AND CO.Accordingly,we find that the following employeesconstitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act:All warehousemen,checkers,and platform people'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with them.Excelsior UnderwearInc.,156 NLRB 1236;N.L.R.B. v.Wyman-Gordon Co.,394 U S. 759.Accordingly,it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by the591employed at the Employer'sNogales,Arizona,warehouse,excluding all other employees,guards,watchmen,and supervisors as defined in the Act.[Direction of Election'omitted from publication.]Employer with the Regional Director for Region 28 within 7 days of thedate of this Decision and Direction of Election.The Regional Director shallmake the list available to all parties to the election.No extension of timeto file this list shall be granted by the Regional Director except in extraordi-nary circumstances Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objections are filed.